Citation Nr: 1718377	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left eye disability, to include as secondary to service-connected anatomical loss of right eye due to acute angle closure glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran substantively appealed his claim and requested a Board videoconference hearing that was scheduled for May 2017.  In April 2017, the Veteran reported that he had a pending surgical procedure and requested the May 2017 hearing be cancelled.  On the accompanying cover letter, the Veteran's representative indicated that the Veteran requested that the videoconference hearing be rescheduled.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request.  Since videoconference hearings are scheduled by the RO, the claim must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left eye disability, to include as secondary to service-connected anatomical loss of right eye due to acute angle closure glaucoma.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




